1.	I should like at the outset, Sir, to 
convey to you the greetings and congratulations 
of the delegation of Peru on your well-deserved 
election to the presidency of the thirty-seventh 
session of the General Assembly. This is 
recognition of your personal qualities as well as 
a tribute to Hungary, a country which has 
participated so actively and so significantly in 
the work of the United Nations.
2.	My delegation also wishes to express its 
appreciation and to convey its congratulations 
to Mr. Tsmat Kittani, who at a critical time for 
the international community demonstrated his 
exceptional abilities as an experienced and 
skilful diplomat.
3.	You will understand, Sir, with what 
satisfaction we greet Mr. Javier Perez de 
Cuellar, the Secretary- General. Peru takes pride 
in his election and in the contribution that he 
is making t^ the cause of the international 
community.
4.	Since it took office on 28 July 1980 the 
constitutional Government of Peru has shouldered 
the difficult task of putting into practice a 
spirit of democracy in which the effectiveness 
of a modem Consti-tution, the interplay of the 
branches of government, respect for human rights 
and the full enjoyment of freedoms should 
constitute the best assurance that we shall 
achieve our ideal of making man the supreme end 
of our social efforts.
5.	Two years have elapsed under the present 
Government and Peru takes satisfaction in the 
fact that it is fulfilling its aims. Freedom of 
expression for all the communications media is 
now absolute in our country. The elections that 
took place in 1980 were followed in November 1981 
by complementary elections at the municipal 
level. These indicated increased support for the 
party led by President Fernando Belaunde Terry, 
which gained 70 per cent of the votes cast at the 
national level.
41
6.	The problems of the present-day world are 
clearly causing serious frustrations in society 
to which it is reacting in different ways. The 
great majorities opt for political avenues which, 
in various ways, seek to find within the legal 
order appropriate replies to the requirements of 
collective well-being. Unfortunately, there are 
also those who react to adversity in irrational, 
blind and irresponsible ways.
7.	Despite the resolve and efforts of our 
Government to promote justice, well-being and 
progress within the framework of democratic 
principles, some minority groups, seeking to use 
violence to introduce an ill- defined political, 
economic and social programme, have resorted to 
acts which cause irreparable loss of human life 
and very serious material damage for a developing 
country. The Peruvian people rejects this 
criminal activity as shocking to its conscience 
and damaging to its interests, for what is 
destroyed is lost to all. Our whole country has, 
therefore, through its representative 
institutions and the broad range of political 
parties present in our national Parliament, 
condemned terrorism and continues to do so. Our 
Government has taken steps to prevent it, in 
strict observance of human rights. To that end, 
our Government will guarantee public peace with 
the necessary firmness, but without overstepping 
legal bounds in any respect. Persons involved in 
criminal offences have been brought before the 
judiciary the independence of which cannot be 
questioned for it is the only authority empowered 
to decide on the guilt of those involved and to 
apply the necessary penalties.
8.	His Holiness Pope John Paul II, in his 
pontifical message of 1980, reminded us that 
building peace is the task of all men and all 
nations and that violence is an evil unworthy of 
man, unacceptable as a solution to our problems, 
contrary to the truth of our humanity and, 
indeed, destructive of what it seeks to defend: 
the dignity, life and freedom of the human being. 
But he told us also: "We cannot sincerely condemn 
recourse to violence unless we engage in a 
corresponding effort to replace it by courageous 
political initiatives which aim at eliminating 
threats to peace by attacking the roots of 
injustice." That is precisely what the Government 
of Peru is seeking to do at the domestic level.
9.	Hence, together with the legitimate 
exercise of its constitutional responsibilities, 
the Government is pursuing a set of activities 
designed to bring about improvement in the 
depressed economic and social conditions of the 
poorest areas of our country, those areas in 
which the largest number of acts of violence have 
taken place. This poverty is the result of 
complex geographical conditions, isolation and 
the failure for over a century to address basic 
needs. It is being faced through courageous 
development programmes that will alleviate the 
difficult situation of the people living in those 
areas.
10.	Peru has signed all the international 
agreements on human rights to which it could 
accede and the principles of those agreements are 
embodied in the new Constitution. Our Government 
bases its efforts upon those principles in 
bringing about the full realization of each 
person and a regime of democracy and social 
solidarity. The occasional stories reaching the 
international community which attempt to 
contradict the spirit of authentic respect for 
human dignity in my country today must surely 
come as a surprise to those who have had an 
opportunity to visit Peru and to witness the 
climate of freedom prevailing in my country.
11.	In the international arena, Peru has 
sought further to achieve ever closer ties with 
its neighbour countries, links to which it 
attaches particular importance within its 
traditional policy of respect for the rights of 
others as well as zealous defence of its own 
rights.
12.	Peru has continued to participate 
actively in the processes of regional economic 
co-operation and integration. My Government has 
supported and resolutely contributed to the 
reactivation of the Andean Croup and to promoting 
the Latin American Integration Association, as 
well as in regional consultations and 
co-operation, within the framework of the Latin 
American Economic System, which are institutions 
to which Peru attaches the greatest importance in 
the strengthening and unity of Latin America as 
an effective response to the frustrations and 
unusual economic measures that the region as a 
whole and some countries in particular have 
experienced during the recent crisis in the South 
Atlantic.
13.	Moreover, in order to foster Latin 
American integration and co-operation, the Latin 
American region must be organized physically. In 
this respect, the Bolivarian Highway along the 
edge of the jungle, an initiative of President 
Belaunde Terry, which has received broad support 
from Latin American and Andean countries, is 
today in an advanced stage of completion. In the 
same spirit, President Belaunde has rescued the 
ambitious project of interconnecting the three 
major watersheds of the South American continent, 
a project which would make it possible to move 
large volumes of goods, services and passengers 
in the heart of our region. My Government is 
confident that, after the technical meeting on 
watershed inter-connection which took place last 
year in Lima, we will soon be able to undertake 
that work.
14.	On the other hand, the project for the 
creation of a trust fund for the promotion of 
horizontal technical co-operation with the 
countries of Central America and the Caribbean, 
which I presented at the 6th meeting of the 
thirty-sixth session of the General Assembly, has 
met with broad support from the countries of 
that area and from the Administration of UNDP. We 
hope that that fund, too, will be established in 
the near future.
Similarly, my country is participating in the 
necessary deliberations relating to the 
inter-American system. It is our view that it has 
become imperative to re-emphasize the capacity 
for concerted action among the countries of the 
region vis-a-vis the only country of the region 
which has world-wide interest. This task should 
not lead to exclusions of any kind, but rather to 
a clearer identification of our interests and a 
better representation and defence of those 
interests in continental and world forums.
16. The number of critical situations in the 
world has increased and, paradoxically, none of 
those that have now become traditional has yet 
been overcome. The worsening of the situation is 
seriously infecting the United Nations, and the 
constantly repeated appeals to States to act in 
conformity with the principles of the Charter are 
no longer sufficient. It has become absolutely 
necessary to prevent the spread of a cynical 
attitude.
17.	The basic elements of this situation are 
an alarming tendency to disregard the obligations 
of international law, in particular the 
obligation to abstain from the resort to 
aggression or the use or threat of force; 
policies of strength and the maintenance of 
spheres of influence or domination; interference 
in the internal affairs of States; the 
impossibility of getting the process of 
disarmament under way, and the frustrations 
encountered at the second special session of the 
General Assembly devoted to disarmament; the 
obstacles that are preventing the establishment 
of a new international economic order; the 
difficulties experienced in concluding the 
process of decolonization; policies of apartheid 
and racial dis-crimination; and the crisis in the 
United Nations.
18.	The Secretary-General has submitted his 
report on the work of the Organization, the 
importance and scope of which will be recognized 
by the world public. This report sums up the 
genuine anxiety of our peoples and shows the need 
to listen to the voice of reason and morality in 
the present dramatic circumstances. The Assembly 
will examine various aspects of the report, 
debate the proposals it contains and draw from it 
the new inspiration the Organization needs for 
the preservation of peace and the betterment of 
mankind and to ensure that it does not fail as 
the depositary of ideals which are beyond its 
ability and the will of our Governments to 
achieve.
l9. The meagre results of the action of the 
Security Council compel us to ask whether the 
assumptions upon which the Organization was 
founded have been overtaken by events. What is 
required is concerted diplomatic action at the 
highest level, as proposed by the 
Secretary-General, or any other approach which 
can ensure that the position of political 
privilege conferred upon the permanent members of 
the Security Council will be used for the 
effective fulfilment of their responsibilities 
with regard to international peace and 
co-operation. Otherwise we shall have to consider 
amendments to the Charter.
20.	We hope that the Secretary-General's 
firmness in presenting matters to the Assembly as 
he sees them and not as we would wish to see them 
will serve to promote a debate that will review 
the Orga-nization, because our peoples are beset 
by a two-fold anxiety: daily survival in terrible 
economic and social conditions, and survival as a 
species in the face of the increasing probability 
of a nuclear conflict.
21.	Our region has brought to the Assembly 
the question of the Malvinas Islands. Everybody 
is aware of our support for the principle of 
decolonization of the Malvinas Islands and for 
the claim of the sister Republic of Argentina to 
sovereignty over that archipelago. This is also 
called for in resolutions of the United Nations 
and the Organization of American States and in 
declarations by the movement of non- aligned 
countries. Faithful to its dedication to peace, 
Peru has made intense and repeated efforts to 
ensure a negotiated solution of the conflict and 
will continue to support negotiations between 
Argentina and the United Kingdom through the 
intermediary of the Secretary-Genera).
22.	In Central America there is a growing 
tendency towards confrontation, and the 
considerable difficulties faced by the peoples 
of the area are compounded by forms of foreign 
intervention, political polarization and internal 
and external armed struggle. It is necessary for 
States both within and outside this region, 
instead of trying for ideological reasons to 
decide how others should organize themselves to 
try urgently to provide broad support for their 
development.
23.	Peru deeply regrets the recent 
deterioration of the situation in the Middle 
East. We have made clear our rejection of 
intervention in and military use of the territory 
of Lebanon^ in violation of its indepen-dence and 
sovereignty, the persistence of policies of force 
and the commission of genocidal crimes against 
the Palestinian people.
24.	In this world forum, in the name of the 
Government and people of Peru, I reiterate our 
most vigorous condemnation, as already expressed 
by the Chief Executive of my country, of these 
acts, which violate the most elementary 
principles of human coexistence.
25.	Recent developments have clearly and 
painfully shown that the question of Palestine 
constitutes the central factor of the Middle East 
crisis. It is our view that for reasons of 
principle, of history and of justice, the 
Palestinian people must exercise the inalienable 
rights of all people, as recognized by the 
Organization.
26.	We renew our appeal to all the parties to 
the conflict to co-operate in the search for a 
comprehensive and definitive political 
settlement, taking into account the rights of all 
the peoples of the region, within the framework 
of the relevant resolutions adopted by the 
Security Council and the General Assembly.
27.	The stability and well-being of 
South-East Asia are linked to the problem of 
Kampuchea. Peru is a member of the /It/ Committee 
of the International Conference on Kampuchea, 
and we hope that the bases established by the 
General Assembly, under the auspices of the 
Secretary-General, will lead to a negotiated 
settlement.
28.	We support the steps taken by the 
Secretary- General with respect to Afghanistan 
and Cyprus. Only with the political will of the 
parties will it be possible to achieve just and 
balanced agreements which, as in the case of 
Kampuchea, presupposes the withdrawal of foreign 
troops and self-determination for the peoples 
involved.
29.	Peru hopes that the question of Korea can 
be resolved by peaceful and negotiated means by 
the parties.
30.	The struggle for independence in 
Territories that have not yet overcome 
colonialism continues. Namibia must be rescued 
from the illegal occupation from which it is 
suffering. Peru, an active member of the Special 
Committee against apartheid; condemns and rejects 
this practice, which is an infringement of human 
dignity.
31.	The United Nations Convention on the Law 
of the Sea' is the fruit of a long and arduous 
effort to reconcile the rights and interests of 
States in different circumstances by means of 
universal rules ensuring the rational utilization 
of the ocean areas not as an instrument of 
hegemony but as an instrument of justice, peace, 
security, co-operation, development and 
well-being for all peoples. Each State must now 
evaluate the advantages of a legal order, respect 
for and implementation of which would protect 
their most essential rights and interests both 
within and outside zones of national 
jurisdiction. My Government is making such an 
assessment in the light of certain provisions of 
our Constitution and the laws of our Republic. It 
will be for the Congress of my country to express 
its approval or disapproval of the Convention. 
Meanwhile we shall follow with close attention 
the statements made by other Governments, in the 
hope that the will for justice and international 
concord will prevail.
32.	Peru will continue to defend its rights 
of sovereignty and jurisdiction over its 
adjacent waters and the sea-bed and subsoil 
thereof to the limit of 200 miles, for the 
purposes that have been foreseen since 1947, as 
part of its maritime territory and without 
prejudice to freedom of international 
communication. Furthermore, it will not renounce 
the defence of the rules established by the 
Declaration of Principles Governing the Sea-Bed 
and the Ocean Floor, and the Subsoil Thereof, 
beyond the Limits of National Juris-diction, 
adopted in 1970 Those principles have been 
incorporated in the Convention, according to 
which the sea bed and its resources outside the 
limits of national jurisdiction constitute the 
common heritage of mankind and can be exploited 
only for the benefit of all countries, under an 
international regime and international machinery. 
We shall regard as illegal any use of the 
international sea-bed zone by States that have 
adopted unilateral legislation or which have 
subscribed to agreements of reciprocity contrary 
to the principles of the Convention. We trust 
that those States will refrain from following a 
course whose implications would be very grave in 
the area of international law and in the 
development of friendly co-operation among 
countries, as well as in relation to policies 
applicable to other areas of ocean space.
33.	The results of the second special session 
of the General Assembly devoted to disarmament 
are discouraging. Not only was there no progress 
with respect to what had been agreed at the first 
special session on disarmament, but the consensus 
of 1978 itself has apparently been challenged.
34.	It is indispensable that all countries of 
the international community, particularly the 
nuclear Powers, participate in a new effort to 
move forward in the complex problem of 
disarmament. For its part, Peru will continue to 
exert efforts, both internationally and 
regionally, to effect limitation of arms 
expenditures and to protect Latin America and 
other regions of the developing world from the 
nuclear threat, in the conviction that the goal 
of disarmament will be reached only by approaches 
that take due account of the interests of all 
parties.
35.	We are witnessing a day-by-day 
deterioration of the opportunities for diplomatic 
negotiation and political agreement. In view of 
this, the movement of non-aligned countries 
clearly has a role to play. Its objectives and 
its reason for existence as an independent 
factor in international relations have become all 
the more significant and relevant in view of the 
grim picture we are facing in all parts of the 
world.
36.	The international economic situation 
could not be more critical. Inflation and 
recession continue to be the main features of a 
crisis that has ceased to be a mere slump in the 
business cycle. While it is true that the crisis 
affects everyone, it is also true that we are not 
all equally affected. Unemployment is the most 
serious social consequence of the international 
economic crisis, but the developing countries, 
unlike the industrialized countries, find it 
difficult to provide help for the unemployed. 
Capital goods have continued to rise in price, 
in inverse proportion to the prices of raw 
materials. Financing for development projects is 
becoming increasingly costly and difficult to 
find. The industrialized countriesósome more than 
othersóare beginning to introduce tariff and non- 
tariff barriers which are contrary to the spirit 
of free trade that they themselves champion. The 
mounting external debt now constitutes for all 
countries, industrialized and developing alike, 
both a burden and a thread not only to their 
economic progress but to the very stability of 
the international financial system.
37.	Things cannot be allowed to remain as 
they are much longer. The international economic 
crisis is the result of grave difficulties of a 
political and social order fisting the 
international community. The sense of urgency 
among peoples of the world today is accompanied 
by a deep frustration at the lack of 
understanding and inability Governments have 
demonstrated in finding common approaches to 
alleviating the tragic situation facing them.
38.	We must prevent despair from setting in, 
and we must remove tension in order to facilitate 
the solution of grave problems that directly 
affect international peace; and security. A 
supreme effort on the part of all members of the 
international community is required to find a 
minimum consensus that will enable them to 
reactivate the world economy, at the same time 
taking care to prevent the return of inflation.
39.	We therefore consider it to be 
appropriate to agree on an emergency world 
economic plan, in which all States and 
international organizations would participate 
without discrimination or self-exclusion. To that 
effect, my Government will put forward at Session 
of the General Assembly, a proposal for the 
immediate adoption of such plan, in order to give 
impetus to the recovery of the world economy.
40.	At the same time, we must continue our 
efforts for the construction of a new 
international economic order. We must emphasize 
that the launching of global negotiations is an 
imperative need for the international community 
as a whole, in order to rebuild, from the ground 
up, the imbalanced system of international 
economic relations.
41.	My Government recognizes the position 
assumed by the developed countries at the 
Versailles Economic Summit in June, and is 
prepared to co-operate closely W3th the rest of 
the countries of the Group of 77, in the 
definition of a consensus that would permit the 
earliest possible beginning of global 
negotiations. In view of the urgency of the 
present circumstances, my Government expresses 
the hope that at this session the General 
Assembly will adopt a resolution stipulating the 
beginning of global negotiations.
42.	Peru is also aware of the importance of 
the sixth session of UNCTAD, to be held next year 
in Belgrade. The serious problems faced by the 
developing countries make it imperative that that 
Conference achieves specific results, especially 
in the important areas of primary commodities, 
trade, currency and finance.
43.	Peru also reiterates its support for the 
Integrated Programme for Commodities and the 
Common Fund for Commodities, as a central 
instrument for the organization of international 
trade in such com-modities.
44.	My country, as a member of the 
Consultative Group of 18, is participating in 
preparations for the ministerial meeting of GATT 
to be held later this year. We find it 
indispensable that that meeting attach priority 
to the interests of the developing countries in 
view of the reduced benefits that they have 
derived from multilateral trade negotiations, 
bearing in mind that the process of global 
negotiations must not be disturbed.
45.	Peru wishes to reaffirm the great 
importance of South-South co-operation for the 
developing countries and unreservedly supports 
the implementation of the Programme of Action 
adopted at the High-Level Conference on Economic 
Co-operation among Developing Countries in May 
1981 at Caracas.^ In this context, we support the 
immediate convening of a meeting to establish a 
generalized system of preferences among the 
developing countries as a practical and effective 
means of promoting our economic links.
46.	Next year the Republics of America will 
celebrate the two hundredth anniversary of the 
birth of the Liberator, Simon Bolivar, the 
founder of nations, a man of his time and of our 
time. We hope that his spirit of freedom and 
justice will preside over the endeavours of 
Governments today and we pay a well-deserved 
tribute to his memory and to his work.
47.	This thirty-seventh session of the 
General Assembly is taking place in particularly 
difficult circumstances. It has been many years 
since we have seen an economic crisis such as 
that of today, in which communication among 
States is so charged with anxiety and 
discouragement is so prevalent among our peoples.
48.	Our country has demonstrated its 
dedication to peace, defence of the principles of 
law and international conciliation, which we do 
not wish to abandon. We believe that the only way 
in which the urgent problems of mankind can be 
faced and overcome is through negotiation, and we 
reaffirm our faith in the United Nations as the 
highest forum of the peoples. For all these 
reasons, we declare that Peru will spare no 
effort to ensure that this session will be 
qualitatively different from others more 
effective and more committed to the goals of 
reconciliation and harmony, peace, freedom, law 
and justice.
